Citation Nr: 0126981	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  99-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, post myocardial infarction, including as secondary 
to service-connected anxiety neurosis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1945, and from September 1950 to April 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota.

All evidence submitted directly to the Board has been 
accompanied by a waiver of agency of original jurisdiction 
referral as set forth in 38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Arteriosclerotic heart disease, post myocardial 
infarction, has not been shown to be proximately due to or 
aggravated by the veteran's service-connected disabilities, 
including anxiety neurosis with headaches, or medications 
prescribed for his service-connected disabilities, nor is the 
heart disease otherwise related to his military service.  


CONCLUSION OF LAW

Arteriosclerotic heart disease, post myocardial infarction, 
was not incurred or aggravated due to service or service-
connected disability, including anxiety neurosis with 
headaches.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal in this case arises from a 1999 RO rating decision 
denying service connection for arteriosclerotic heart 
disease, post myocardial infarction, including as secondary 
to service-connected anxiety neurosis with headaches.  The RO 
found that there was no connection between any current 
arteriosclerotic heart disease, post myocardial infarction 
and the appellant's service-connected anxiety neurosis or any 
other aspect of service.  The RO continued to deny the claim 
as additional evidence was developed and reviewed.  

At a hearing before the Board, the veteran indicated that he 
was attempting to get additional medical opinion evidence to 
support his position that his service-connected psychiatric 
condition aggravated his heart condition.  In addition, he 
stated that he was attempting to obtain private medical 
records detailing the treatment regimen being followed for 
his psychiatric condition at the time of his January 1997 
myocardial infarction, to support his theory that both the 
psychiatric condition and psychotropic medications prescribed 
at the time contributed to the heart attack.  

Communications from the veteran since the hearing, however, 
have indicated that his attempts have yielded neither an 
opinion nor the complete medical records contemporaneous with 
the heart attack.  He said that he had nothing else to 
submit, and that he would like his claim to be addressed by 
the Board without further delay.  Additionally, it is noted 
that the veteran reported that he suffered an additional 
myocardial infarction in August 2001, and that in September 
2001 he was still recovering from this as well as hip 
replacement surgery. 

The veteran has requested an independent medical opinion as 
to the relationship between his service-connected anxiety 
neurosis with headaches and his heart disease.  He contends 
that the anxiety has aggravated his heart condition. 

A significant event since the veteran filed his claim was the 
intervening passage of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, amended 38 U.S.C.A. § 5107 to eliminate 
the well-grounded requirement.  The VCAA is applicable to all 
claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
must now adjudicate the claim in light of the VCAA.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id. 

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  

Initially, the question of whether the VA has met its duty to 
assist the veteran in light of the new Act must be addressed.  
At the Board hearing, both the veteran and his representative 
indicated that it would be preferable not to remand the case 
to the RO.  It was further agreed by the parties at the 
hearing that the veteran would be in the best position to 
obtain any additional records to support his claim, and he 
indicated his willingness to do so.  The RO had informed the 
veteran of the applicable legal criteria in the statement of 
the case, even though the claim had been denied as being not 
well grounded.  

Although the veteran has not been fully successful in 
obtaining evidence he sought, he did obtain some records that 
have been identified by him as pertinent to his claim, and he 
has indicated that he has nothing else to submit and that he 
desired that his claim proceed at this time.  However, he did 
not get a cardiologist to review his claim as he had hoped to 
do.  The veteran reported he has had health problems, 
including a heart attack and hip surgery, since the hearing.  
He has indicated that he wanted his case to be adjudicated as 
soon as possible, and, in September 2001, he submitted what 
records he had obtained.  

Given the thoroughness of the development both by the RO and 
the Board, and considering the veteran's willingness to 
proceed on the record, albeit without further expert medical 
opinion, which the Board finds unnecessary in light of the 
entire record, the Board concludes that the duty to assist 
the veteran has been met.  Expert opinions based on the 
current evidence are already of record.  The Board believes 
the VA assistance was thorough and consistent with the 
requirements of the newly enacted statutory and regulatory 
provisions regarding the VA's duty to assist, and that the 
claim may be reviewed on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Board has expressly considered whether the claim requires 
an examination or medical opinion, as requested by the 
veteran.  Significantly, there is considerable evidence of 
record, most notably opinions from a psychiatrist who treated 
the veteran at VA while he was hospitalized for cardiac 
problems, and two VA cardiology opinions.  The Board has 
determined that under these circumstances, obtaining 
additional evidence under 38 U.S.C.A. § 5103A is not 
warranted.  

Essentially, the veteran contends that his service-connected 
anxiety neurosis with headaches has aggravated his heart 
disease.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, certain chronic diseases, 
including arteriosclerosis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition 
noted during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

The veteran has asserted that his service-connected anxiety 
neurosis with headaches has permanently aggravated his 
arteriosclerotic heart disease beyond its natural progress.  
He urges that the stress associated with his anxiety neurosis 
caused and intensified his heart condition.  In addition, he 
contends that years of using psychotropic medications had 
more than likely adversely affected his heart.  Service 
connection for anxiety neurosis with headaches (formerly 
diagnosed as anxiety neurosis) has been in effect since 1951.  
The condition was initially rated as 30 percent disabling, 
reduced to 10 percent effective in 1955, increased again to 
30 percent effective in 1976, and then increased to 50 
percent effective since May 1996.  

The veteran's medical records show a history of anxiety since 
service, with treatment for anxiety, including treatment with 
Valium since the early 1980's.  He was evaluated in a VA 
cardiac catheterization lab as early as 1984.  The veteran 
had a myocardial infarction in January 1997.  He was 
hospitalized at a non-VA hospital where he underwent 
angiogram with angioplasty with insertion of two stents.  He 
was placed on Aspirin, Zocor, and Atenolol at that time. VA 
psychiatric outpatient records dated in 1996 and 1997 show 
that the veteran was on Trazadone in 1997, but this was 
discontinued because it was ineffective.  In August 1997, 
when the veteran was being seen for insomnia and "crazy 
dreams," his prescribed medications included Prozac, 4 years 
earlier, and Dexedrine.  

The veteran was admitted in March 1998 with an episode of 
chest pain associated with an acute anxiety attack.  He was 
hypertensive.  The diagnosis was atypical chest pain, 
coronary artery disease, and status post hip replacement two 
weeks earlier.  

In a written statement dated in June 1998, a VA psychiatrist 
wrote that he had evaluated the veteran while the veteran was 
on the cardiac inpatient unit and that he felt that the 
veteran's general anxiety symptoms, due to a number of 
situational factors, directly contributed to his cardiac 
symptoms at the time.  The examiner noted that he prescribed 
anti-anxiety medications for the veteran.  

A report of VA cardiovascular examination dated in December 
1998 reveals that the other risk factors in the veteran's 
history included elevated cholesterol and hypertension.  It 
was noted, however, that hypertension had not been present 
for several years and that the cholesterol was being 
controlled.  On examination, the veteran's blood pressure was 
120/80.  His heart was not enlarged, there were no murmurs.  
The assessment was arteriosclerotic heart disease, status 
post myocardial infarctions, status post percutaneous 
transluminal coronary angioplasty with stent insertion, and 
hyperlipidemia, under treatment.  The doctor stated that he 
saw no relationship between the veteran's chronic anxiety and 
the development of coronary artery disease.  The veteran's 
hyperlipidemia was a reasonable explanation for the 
development of the disease, and hypertension was also a risk 
factor.  The examiner concluded that there was no good 
evidence in the literature that chronic anxiety was a risk 
factor or cause of coronary artery disease.  

In a statement dated in March 1999, the VA aforementioned 
psychiatrist observed further that the veteran's post-
traumatic stress disorder (PTSD) symptoms contributed to his 
decreased stress tolerance and that the increased stress had 
exacerbated his cardiac condition.  In the psychiatrist's 
opinion, the veteran's PTSD contributed to the periodic 
exacerbations of cardiac disease.  

The RO sought an opinion as to whether the cardiac condition 
was caused or aggravated by the anxiety neurosis.  In May 
1999, a VA cardiologist reviewed the claim and concluded that 
the veteran's non service-connected heart disease was not due 
to anxiety neurosis with headaches.  The examiner noted that 
the presentation was ambiguous and although he would concur 
that stress will cause angina pectoris, it was unclear that 
the veteran actually had such angina.  He noted that the 
doctors who saw him in March 1998 were similarly perplexed 
and did appropriate evaluations which did not suggest that 
the veteran had unstable angina or indeed angina with 
exercise.  He concluded that to attribute the chest pain 
aggravation to the psychiatric disorder would also be 
speculative at this time and ambivalent.  

At his Board hearing, the veteran testified that he had been 
on Dexedrine for many years and that he had not smoked in 
over 30 years.  His wife testified that she witnessed him 
thrashing about in bed having bad nightmares.  She explained 
that he would wake up sweaty.  She believed that this was a 
manifestation of his stress and that the stress had damaged 
his heart.  

The record does not show (nor does the veteran assert) that 
his heart disease was present in service, or for many years 
after service.  Thus, there was no chronic condition such as 
arteriosclerosis in service or during a presumptive period, 
nor was there continuity of symptomatology for such a 
condition since service.  Thus, service connection for heart 
disease based on direct service connection is not warranted.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran seeks service connection on a theory of secondary 
service connection by aggravation.  See 38 C.F.R. § 3.310, 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
is presently in effect for anxiety neurosis with headaches.  
However, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's heart 
disease is related to that disorder.  Even though a VA 
psychiatrist has opined that the veteran's heart condition 
has been exacerbated by the anxiety disorder, the Board finds 
the opinions of the two cardiologists to be more persuasive 
as to whether there is a causal relationship.  
Parenthetically, the Board notes that the psychiatrist has 
not indicated that he reviewed the file nor has he accurately 
identified the veteran's service-connected disability.  

Conversely, the cardiologist who issued the May 1999 
statement indicated that he thoroughly reviewed the medical 
history as it related to heart disease and medications.  
Further, the cardiovascular examination report dated in June 
1998 reflects a review of the veteran's medical history.  
Overall, these reports are well supported and more consistent 
with the record than the psychiatrist's opinion.  Thus, they 
are accorded greater probative weight.  

The Board notes that these cardiologists' opinions are 
against the veteran's claim, and actually indicate that there 
is no evidence of aggravation or any other relationship 
between the veteran's service-connected anxiety neurosis and 
his arteriosclerotic heart disease with a history of 
myocardial infarctions.  The Board may adopt a particular 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  The Board concludes this 
is the case in the veteran's claim.  Thus, the cardiologists' 
opinions are, for the reasons stated, adopted by the Board.

The other evidence of record supporting the veteran's claim 
is his own lay opinion and the opinion of his wife, as 
articulated in the testimony from his June 2001 VA Board 
hearing.  However, this testimony is without probative value 
in regard to the issue at hand, because neither the veteran 
nor his wife possess the medical training or expertise needed 
to render an opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arteriosclerotic heart disease, post 
myocardial infarction.  Therefore, his claim for that benefit 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2001).  The veteran is, 
however, entitled to apply to reopen his claim at any time 
with new and material evidence, particularly if he obtains 
further medical opinion evidence supportive of the claim.  






ORDER

Service connection for arteriosclerotic heart disease, post 
myocardial infarction, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

